UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6339


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TONY JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Louise W. Flanagan,
District Judge. (7:12-cr-00019-FL-2)


Submitted:   June 26, 2014                 Decided:    June 30, 2014


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Johnson, Appellant Pro Se. Jennifer P. May-Parker, Rudy E.
Renfer, Assistant United States Attorneys, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tony     Johnson        appeals       the    district    court’s      order

denying   his    motion     for    reduction      of    sentence   pursuant   to    18

U.S.C. § 3582(c) (2012).            We have reviewed the record and find

no reversible error.              Accordingly, we affirm for the reasons

stated by the district court.                  United States v. Johnson, No.

7:12-cr-00019-FL-2 (E.D.N.C. Feb. 25, 2014).                     We deny Johnson’s

motion for a certificate of appealability.                        We dispense with

oral   argument     because       the    facts    and    legal     contentions     are

adequately      presented    in    the    materials      before    this   court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2